NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
  internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                      SUPERIOR COURT OF NEW JERSEY
                                                      APPELLATE DIVISION
                                                      DOCKET NO. A-3405-17T3

IN THE MATTER OF M.E.,
an Alleged Incapacitated Person.
____________________________

                 Submitted May 28, 2019 – Decided June 5, 2019

                 Before Judges Haas and Susswein.

                 On appeal from Superior Court of New Jersey,
                 Chancery Division, Middlesex County, Docket No. P-
                 248239.

                 M.A.E., appellant pro se.

                 Hanlon Niemann & Wright, PC, attorneys for
                 respondent M.L. (Kimberlie A. Fiero, on the brief).

PER CURIAM

       In this guardianship matter, appellant M.A.E. appeals from the Probate

Part's February 20, 2018 order appointing his sister M.L. as the guardian of the

person and estate of their mother, M.E., who was ninety-eight years old and

incapacitated due to illness. Unfortunately, M.E. passed away on April 28,

2018, approximately three weeks after M.A.E. filed this appeal.
        As set forth in paragraph thirteen of the February 20 order, M.E.'s death

terminated the guardianship. Therefore, the issues raised in the appeal are now

moot. "Mootness is a threshold justiciability determination rooted in the notion

that judicial power is to be exercised only when a party is immediately

threatened with harm." Betancourt v. Trinitas Hosp., 415 N.J. Super. 301, 311

(App. Div. 2010). "An issue is 'moot' when the decision sought in a matter ,

when rendered, can have no practical effect on the existing controversy."

Greenfield v. N.J. Dep't of Corr., 382 N.J. Super. 254, 257-58 (App. Div. 2006)

(internal quotation marks omitted) (quoting N.Y. Susquehanna & W. Ry. Corp.

v. State Dep't of Treasury, Div. of Taxation, 6 N.J. Tax 575, 582 (Tax Ct. 1984)).

        Here, the guardianship has been terminated as a result of M.E.'s death.

Thus, resolution of the issues presented by M.A.E.'s challenges to that

appointment is no longer necessary. Consequently, we dismiss the appeal as

moot.

        In so ruling, we are mindful that we earlier denied M.L.'s motion to

dismiss the appeal as moot, stating at that time that the appeal was "not moot

because the order under review granted fees" to M.L.'s attorney in connecti on

with the filing of the guardianship motion. However, we have now had the

benefit of the parties' merits briefs, which make clear that it was M.E.'s estate,


                                                                          A-3405-17T3
                                        2
rather than M.A.E., that was responsible for the payment of these fees. Thus,

we are now satisfied that the appeal is moot as to all issues presented, including

the award of counsel fees.

      However, even if this issue was not moot, we conclude that M.A.E.'s

argument that the fees were excessive is meritless. R. 2:11-3(e)(1)(E). Attorney

"fee determinations by trial courts will be disturbed only on the rarest of

occasions, and then only because of a clear abuse of discretion." Packard-

Bamberger & Co. v. Collier, 167 N.J. 427, 444 (2001) (internal quotation marks

omitted) (quoting Rendine v. Pantzer, 141 N.J. 292, 317 (1995)). Contrary to

M.A.E.'s contention, the fees sought by M.L.'s attorney were fully documented

in the attorney's detailed certification of services. Under these circumstances,

we discern no basis for disturbing the court's award requiring M.E.'s estate to

reimburse the attorney for her reasonable fees and costs.

      All other points raised on appeal by M.A.E. lack sufficient merit to

warrant further discussion. R. 2:11-3(e)(1)(E).

      Dismissed.




                                                                          A-3405-17T3
                                        3